Citation Nr: 1113498	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than March 10, 2004, for the assignment of a 100 percent evaluation of posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted a 100 percent schedular rating for service-connected PTSD, effective March 10, 2004.

A Travel Board hearing was held in April 2010 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the Veteran was previously denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a July 2002 rating decision.  In his October 2005 notice of disagreement (NOD), the Veteran asserted that there was clear and unmistakable error (CUE) in prior rating decisions that denied a TDIU.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board also notes that, at his April 2010 hearing, the Veteran presented concerns related to the amount of compensation he had been receiving for his assigned disability ratings.  The AOJ should take appropriate action to address the Veteran's concerns.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2002 rating decision that denied a rating in excess of 70 percent for service-connected PTSD.

2.  The Veteran filed a claim for an increased rating for service-connected PTSD on March 10, 2004; a 100 percent rating was granted for PTSD in an October 2004 rating decision, which assigned an effective date of March 10, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 2004, for the grant of a 100 percent schedular rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In addition, the Board observes that with regard to the Veteran's initial claim for an increased evaluation for PTSD, pursuant to an October 2004 rating decision, that claim was granted and thus substantiated under then-applicable law.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board notes that the March 2004 VCAA notice was properly tailored to the application for the original request for an increased rating and that letter, therefore, served its purposes in that it provided section 5103(a) notice to the appellant; and its application is no longer required because the original claim has been substantiated.  Thereafter, in his October 2005 notice of disagreement, the Veteran requested an earlier effective date for the grant of 100 percent for PTSD.  In December 2005, the RO issued a statement of the case (SOC) that contained, in pertinent part, the then-applicable criteria for establishing an earlier effective date.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. § 7105(d) (West 2002).  Therefore, the Board finds that with respect to this claim, VA complied with the procedural statutory requirements of 38 U.S.C.A. § 5104(b) (West 2002) and 38 U.S.C.A. § 7105(d), as well as the regulatory requirements of 38 C.F.R. § 3.103(b) (2009).  See also Dingess, supra.

In this case, the Veteran's service treatment records and all VA medical records identified by him have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].

The Board concludes that any deficiency in the notice to the Veteran or the timing of any notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that even though the Board erred by relying on various post- decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the evidence established that the veteran was afforded a meaningful opportunity to participate in the adjudication of his claim, and the error was harmless).  Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield III.

B.  Law and Analysis

Historically, by rating action in February 2002, the RO granted a temporary total evaluation based on hospitalization for treatment of PTSD from November 13, 2001, to December 31, 2001, under the provisions of 38 C.F.R. § 4.29, and a 70 percent evaluation from January 1, 2002.  In a July 2002 rating decision, the RO continued the Veteran's assigned 70 percent rating for PTSD.  The Veteran did not appeal either decision and did not file any additional claims related to his PTSD until March 10, 2004.

The claim for an increased rating for PTSD was received on March 10, 2004.  Thereafter, the Veteran was scheduled for a VA psychiatric examination, which was conducted in April 2004, and additional records were associated with the claims file.  The RO then promulgated the October 2004 rating decision on appeal, in which the Veteran's disability rating for PTSD was increased to 100 percent, effective March 10, 2004, the date of receipt of his claim.  The RO found that the VA examinations including the most recent one did not clearly indicate that the Veteran met the criteria for a 100 percent schedular rating.  However, the RO found that the evidence of record showed that the Veteran had been hospitalized four times in the previous four years for period exceeding 21 days (the most recent of which was from May 26, 2004 to June 30, 2004) which indicated a pattern of exacerbations that, when given the benefit of the doubt, now supported a 100 percent schedular evaluation.

The Veteran now seeks an effective date earlier than March 10, 2004, for the assignment of a 100 percent evaluation of PTSD.

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim. 38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(2).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) (2010); see also 38 C.F.R. § 3.155(a) (2010).

Date of receipt means the date on which a claim, information, or evidence was received at the Department of Veterans Affairs, except as to specific provisions for claims or evidence received in the State Department (§ 3.108), or in the SSA §§ 3.153, 3.201), or Department of Defense as to initial claims filed at or prior to separation.  However, the Under Secretary for Benefits may establish, by notice published in the Federal Register, exceptions to this rule, using factors such as postmark or the date the claimant signed the correspondence, when he or she determines that a natural or man-made interference with the normal channels through which the Veterans Benefits Administration ordinarily receives correspondence has resulted in one or more Veterans Benefits Administration offices experiencing extended delays in receipt of claims, information, or evidence from claimants served by the affected office or offices to an extent that, if not addressed, would adversely affect such claimants through no fault of their own.  38 C.F.R. § 3.1(r).

Pertinent VA legal criteria also provide:

Increases: (1) Except as provided in paragraph (o)(2) of this section and § 3.401(b), date of receipt of claim or date entitlement arose, whichever is later. A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.

(2) Disability compensation. Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The law provides one exception to this general rule governing increased rating claims.  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred as long as the claim for the increased disability rating was received within one year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In addition, the United States Court of Appeals for Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise is that the service-connected disability has increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Hazan, 10 Vet. App. at 521.

Here, the Veteran submitted a claim for an increased rating for his PTSD on March 10, 2004.  The only relevant information in the claims file dated within the one year prior to March 10, 2004 is an entry in the Veteran's VA treatment records dated March 2, 2004.  The Veteran felt he needed to "get back into PTSD treatment."  With respect to current symptoms, he experienced intrusive distressing recollections, recurrent distressing dreams, flashbacks, psychological distress and physiological reactivity to cues, avoidance of stimuli associated with trauma, diminished interest in activities, irritability, difficulty sleeping, hypervigilance, and an exaggerated startle response.  On examination, the Veteran's appearance was neat and clean, and he was very cooperative.  His speech was rapid and pressured at times, possibly due to a prior lack of outlets.  His thoughts were linear and logical, and appropriate to circumstances.  His mood was euthymic, with frequent relevant breakthroughs of sadness and tears.  His insight was fair, and his judgment was fair to poor.  His GAF score was 40.

As indicated above, the Veteran was assigned a 100 percent schedular evaluation for PTSD from March 10, 2004.  The RO's assignment of an effective date equal to the date of receipt his formal claim was consistent with the general provisions of VA regulations concerning effective dates for increased rating claims discussed above, as there is no indication in the Veteran's treatment records that his disability worsened within the one year period prior to March 2004.  The documented treatment on March 2, 2004 does not reflect a disability level consistent with the 100 percent rating for PTSD, as it does not demonstrate symptoms such as gross impairment of thought process, grossly inappropriate behavior, memory loss of basic concepts such as the Veteran's own name, persistent delusions or hallucinations, or disorientation to time or place.  Therefore, this evidence does not demonstrate that the Veteran's PTSD increased in severity prior to the date his claim was received.

However, the Board must also address the question of whether any VA treatment records subsequent to the July 9, 2002 rating decision, which continued a 70 percent evaluation for PTSD, should be considered an informal claim. 

Section 3.157 provides, in essence, that the date of a VA outpatient or hospitalization report will be accepted as the date of receipt of an informal claim for an increased rating or when a claim specifying the benefit sought is received within one year from the date of the report.  38 C.F.R. § 3.157(b)(1).  While section 3.157 provides a basis for the establishment of an effective date for any subsequent increased award, it does not obviate the requirement that it (the medical report) must indicate an intent to apply for, in this case, an increased rating, or that it includes sufficient competent evidence showing an increase or worsening of a service-connected disability such that the Veteran was entitled to an increased award.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, VA treatment records dated July 7, 2002 reflect that the Veteran was hospitalized for suicidal ideation.  He reported being drug free since July 2001, but had used crack cocaine the previous day following a stressful family reunion.  He also described additional work and social stressors.  The following day, July 8, the Veteran reported feeling better and safer in the treatment unit.  He stated that he had recently experienced worsening PTSD symptoms, including nightmares, flashbacks, intrusive thoughts, and hyperstartle response.  He experienced auditory hallucinations and paranoia, though only when using cocaine.  The Veteran received additional treatment, and his condition improved until he was ready to be discharged on July 15.

The Board has carefully reviewed all medical records from July 2002 to March 2004, and has been unable to identify any correspondence or medical evidence subsequent to the July 9, 2002 rating decision and prior to the Veteran's March 10, 2004 claim, which could be interpreted as an informal claim for an increased rating.  Although the Veteran was hospitalized in July 2002, this occurred prior to the promulgation of the July 9, 2002 rating decision.  Records generated after that date indicated the Veteran had improved and he was discharged from the hospital.  Review of those records does not reveal an intent to apply for an increased rating, nor do they reflect sufficient competent evidence showing an increase or worsening of service-connected PTSD beyond the 70 percent disability rating assigned for that period.

Thus, the Board does not find that the facts demonstrate that the Veteran's PTSD warranted a 100 percent schedular rating prior to March 10, 2004.  Moreover, there is no indication in the records of any intent on the part of the Veteran to apply for an increased rating such that an informal claim could be found on this basis.


ORDER

An effective date earlier than March 10, 2004, for the grant of a 100 percent schedular rating for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


